 1

 2
                       UNITED STATES DISTRICT COURT
 3
                              DISTRICT OF NEVADA
 4

 5   TERRELL YOUNG,                    Case No. 3:17-cv-00118-HDM-CLB
 6                       Petitioner,
          v.                                        ORDER
 7
     BACA, et al.,
 8
                        Respondents.
 9
10        Absent from the state court record in this case are the

11   transcripts and audio recordings of petitioner’s statements during

12   police interrogation, which are the subject of Ground One of the

13   petition. Accordingly, IT IS THEREFORE ORDERED that, within ten

14   days of the date of this order, respondents shall file with this

15   court either the complete transcripts, or the audio recordings, of

16   the petitioner’s statements, which were considered by the state

17   court in deciding petitioner’s motion to suppress and/or were

18   introduced during the petitioner’s trial. (See ECF 51-25 at 3-4;

19   Ex. 275 (Tr. 43-46) (admitting Exhibits 262 and 263 and playing

20   petitioner’s statement for the jury)).

21        IT IS SO ORDERED.

22        DATED: This 16th day of March, 2020.
23

24                                  ____________________________
                                    UNITED STATES DISTRICT JUDGE
25

26

27

28


                                       1
